331 F.2d 853
Thomas HODGSON, New Jersey State Prison Farm, Rahway, New Jersey, Appellantv.Warren PINTO, Superintendent, New Jersey State Prison Farm, Rahway, New Jersey.
No. 14825.
United States Court of Appeals Third Circuit.
Submitted May 19, 1964.
Decided May 28, 1964.

Appeal from United States District Court for the District of New Jersey; Arthur S. Lane, District Judge.
Thomas Hodgson, pro se.
Eugene T. Urbaniak, Deputy Atty. Gen., Trenton, N. J. (Arthur J. Sills, Atty. Gen., of New Jersey, on the brief), for appellee.
Before KALODNER, GANEY and SMITH, Circuit Judges.
PER CURIAM.


1
On review of the record we find no error. The Order of the District Court of January 21, 1964 dismissing the complaint will be affirmed.